DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Objections
Claims 6-8, 16-18, and 20 are objected to because of the following informalities:
Examiner suggests amending line 1 of claim 6 to read “one or more functional blocks”
Claim 7 recites the limitation “the unique address” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a unique address”.
Claim 8 recites the limitation “the broadcast mode bit” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending it to read “a broadcast mode bit”.
Examiner suggests amending line 2 of claim 16 to read “functional block”.
Examiner suggests amending line 2 of claim 17 to read “functional block”.
Examiner suggests removing a colon from line 2 of claim 18.
Examiner suggests amending line 2 of claim 20 to read “one or more functional blocks”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarmah (U.S. Patent No. 9,983,889) in view of Görgen et al. (Pub. No. US 2013/0242929).

Claim 1:
Sarmah discloses a method for initializing functional blocks on an electronic chip [fig. 6; column 7, line 10, column 8, line 33 – Programmable resources are configured at boot. (“At start-up of the SOC, processor 620 can function as a boot processor that loads boot ROM code 623 from a non-volatile memory (e.g., 622).”)], comprising: 
writing one or more transactions to the functional blocks [fig. 6; column 7, line 10, column 8, line 33 – Programmable resources are configured at boot. (“At start-up of the SOC, processor 620 can function as a boot processor that loads boot ROM code 623 from a non-volatile memory (e.g., 622).” … “Execution of the boot images causes the processor 620 to configure the programmable resources and/or processor 620 to implement the system design.”)]. 
However, Sarmah does not specifically disclose:
writing a programmable broadcast address to one or more functional blocks in a broadcast group;  
setting the one or more functional blocks in the broadcast group to a broadcast enable mode; and 
writing one or more transactions to the programmable broadcast address 
[As will be discussed below, Görgen et al. disclose grouping devices that will be addressed together, such as devices requiring the same firmware, but do not specifically disclose that the devices a functional blocks of an electronic chip.].
In the same field of endeavor, Görgen et al. disclose:
writing a programmable broadcast address to one or more functional blocks in a broadcast group [par. 0021 – A multicast-group may be created by writing a multicast-group address to nodes in the group. (“The broadcast message for creating the multicast-group may include the addresses of the respective nodes as well as a multicast-group address.” … “Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)];  
setting the one or more functional blocks in the broadcast group to a broadcast enable mode [par. 0021 – Nodes are configured to enable multicast group communication. (“Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)]; and 
writing one or more transactions to the programmable broadcast address [par. 0021 – Nodes are communicated with via the multicast-group address. (“For instance, nodes, which require the same firmware update or which will receive the same trigger message, can be grouped as a multicast-group.” … “Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarmah to include multicast-groups, as taught by Görgen et al., in order to allow the same information to be efficiently communicated to groups of devices.

Claim 5 (as applied to claim 1 above):
Görgen et al. disclose the method, further comprising:
generating the programmable broadcast address for the broadcast group [par. 0021 – A multicast-group address is generated for the multicast-group. (“The broadcast message for creating the multicast-group may include the addresses of the respective nodes as well as a multicast-group address.”)].

Claim 7 (as applied to claim 1 above):
Görgen et al. disclose:
wherein writing a programmable broadcast address to one or more functional blocks in a broadcast group comprises writing the programmable broadcast address to the unique address for at least one of the functional blocks in the [par. 0021 – The multicast-group address may be stored in the node. (“Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)]. 
 
Claim 9 (as applied to claim 1 above):
Sarmah discloses:
wherein each functional block in the broadcast group comprises one or more host clients distributed around one or more buses [fig. 6; column 7, line 10, column 8, line 33 – SOC includes an array of programmable logic blocks and a bus. (“According to certain implementations, the SOC 610 includes a processor 620, a memory 622, and a set of programmable resources 624 interconnected by an internal data bus 618.  The programmable resources 624 may include several different types of programmable logic blocks that are arranged in an array.”)]. 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarmah (U.S. Patent No. 9,983,889) in view of Görgen et al. (Pub. No. US 2013/0242929) as applied to claim 1 above, and further in view of Ehmann et al. (Pub. No. US 2003/0056052).

Claim 2 (as applied to claim 1 above):
Sarmah and Görgen et al. disclose all the limitations above but do not specifically disclose the method, further comprising:
identifying two or more functional blocks that share at least a subset of control status register ("CSR") definitions [Görgen et al. disclose at par. 0021 that similar nodes may be placed in a multicast-group. (“In case that a group of nodes will be addressed together more often, a multicast-group may be created by transmitting a broadcast message, e.g. in flooded mode. For instance, nodes, which require the same firmware update or which will receive the same trigger message, can be grouped as a multicast-group.”). However, Görgen et al. do not specifically disclose control status register definitions.]. 
In the same field of endeavor, Ehmann et al. disclose:
identifying two or more functional blocks that share at least a subset of control status register ("CSR") definitions [par. 0039 – Control settings for functional blocks are stored in configuration/status registers. Similar functional blocks will share control settings. (“Control settings for the functional blocks within status and feedback circuit 170 are obtained from configuration/status registers 166 of command memory arrangement 160 as programmed by users.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah and 

Claim 3 (as applied to claim 2 above):
Görgen et al. disclose the method, further comprising:
placing the two or more functional blocks in the broadcast group [par. 0021 – Similar nodes may be placed in a multicast-group. (“In case that a group of nodes will be addressed together more often, a multicast-group may be created by transmitting a broadcast message, e.g. in flooded mode. For instance, nodes, which require the same firmware update or which will receive the same trigger message, can be grouped as a multicast-group.”)]. 
 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarmah (U.S. Patent No. 9,983,889) in view of Görgen et al. (Pub. No. US 2013/0242929) as applied to claim 1 above, and further in view of Murray et al. (Pub. No. US 2006/0233171).

Claim 4 (as applied to claim 1 above):
Sarmah and Görgen et al. disclose all the limitations above but do not specifically disclose the method, further comprising:
selecting, from a memory location, the programmable broadcast address for the broadcast group. 

selecting, from a memory location, the programmable broadcast address for the broadcast group [fig. 5; par. 0089 – A multicast address is selected from a multicast address list. (“The network management system comprises a multicast address list 510, which has been created previously.” … “The multicast group address carrying the specific multicast content are selected from the list of multicast group addresses stored in the storage means 510 and which has been previously distributed to all of the nodes 524, 528 in the group of nodes 530.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah and Görgen et al. to include selecting addresses from a list, as taught by Murray et al., in order to provides a means for identifying available multicast addresses.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarmah (U.S. Patent No. 9,983,889) in view of Görgen et al. (Pub. No. US 2013/0242929) as applied to claim 1 above, and further in view of Ho et al. (U.S. Patent No. 10,355,909).

Claim 6 (as applied to claim 1 above):
Sarmah and Görgen et al. disclose all the limitations above but do not specifically disclose:
wherein setting the functional blocks in the broadcast group to the broadcast enable mode comprises writing a broadcast mode bit to each functional block in the broadcast group. 
 In the same field of endeavor, Ho et al. disclose:
wherein setting the functional blocks in the broadcast group to the broadcast enable mode comprises writing a broadcast mode bit to each functional block in the broadcast group [column 7, lines 47-64 – Multicast/broadcast may be enabled/disabled via control register bits for the individual sectors. (“The sectors that can act on a multicast/broadcast packet are determined by a multicast/broadcast enable control register bit in the transmission” … “Returning to FIG. 8, for example, multicasting configurations instead of configuring each sector of a similar sector type (e.g., F1 sectors) individually by turning on an enable bit for all the sectors of that type to be configured at the same time.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah and Görgen et al. to include disabling a broadcast mode, as taught by Ho et al., in order to selectively disable a broadcast mode when no longer required.

Claim 8 (as applied to claim 1 above):
Sarmah and Görgen et al. disclose all the limitations above but do not specifically disclose:
disabling the broadcast enable mode, wherein disabling the broadcast enable mode comprises clearing the broadcast mode bit in each functional block in the broadcast group. 
In the same field of endeavor, Ho et al. disclose:
disabling the broadcast enable mode, wherein disabling the broadcast enable mode comprises clearing the broadcast mode bit in each functional block in the broadcast group [column 7, lines 47-64 – Multicast/broadcast may be enabled/disabled via control register bits for the individual sectors. (“The sectors that can act on a multicast/broadcast packet are determined by a multicast/broadcast enable control register bit in the transmission” … “Returning to FIG. 8, for example, multicasting configurations instead of configuring each sector of a similar sector type (e.g., F1 sectors) individually by turning on an enable bit for all the sectors of that type to be configured at the same time.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah and Görgen et al. to include disabling a broadcast mode, as taught by Ho et al., in order to selectively disable a broadcast mode when no longer required.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarmah (U.S. Patent No. 9,983,889) in view of Görgen et al. (Pub. No. US 2013/0242929) as applied to claim 9 above, and further in view of Balakrishnan (U.S. Patent No. 5,122,691).

Claim 10 (as applied to claim 9 above):
Sarmah and Görgen et al. disclose all the limitations above but do not specifically disclose:
wherein the one or more buses are Panicle control status register ("CSR") Register Access Block ("PCRAB") client bus rings [Examiner notes that Panicle control status register Register Access Block (“PCRAB”) does not appear to be a known term in the art.]. 
 In the same field of endeavor, Balakrishnan discloses:
wherein the one or more buses are Panicle control status register ("CSR") Register Access Block ("PCRAB") client bus rings [column 16, lines 39-46 – Ring bus topology. (“Ring topology can support higher data transfer rates and use bandwidth of broadcast media more efficiently than a bus due to inherent advantages of ring topology and ring protocols. Ring topology, therefore, is often used for interconnection in computer systems when bus topologies cannot support bandwidth requirements and thus the addition of complexity of a ring topology and ring protocol is justified.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah and Görgen et al. to include a ring bus, as taught by Balakrishnan, as it supports higher data transfer rates.

Claims 11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarmah (U.S. Patent No. 9,983,889) in view of Görgen et al. (Pub. No. US 2013/0242929) and Ho et al. (U.S. Patent No. 10,355,909).

Claim 11:
Sarmah discloses a system for initializing functional blocks on an electronic chip comprising: 
an initialization controller [fig. 6; column 7, line 10, column 8, line 33 – Processor 620. (“At start-up of the SOC, processor 620 can function as a boot processor that loads boot ROM code 623 from a non-volatile memory (e.g., 622).”)];
However, Sarmah does not specifically disclose:
instructions that when executed by the initialization controller cause the initialization controller to: 
write a programmable broadcast address to one or more functional blocks in a broadcast group;  
set the one or more functional blocks in the broadcast group to a broadcast enable mode;  
write one or more transactions to the programmable broadcast address;
[As will be discussed below, Görgen et al. disclose grouping devices that will be addressed together, such as devices requiring the same firmware, but do not specifically disclose that the devices a functional blocks of an electronic chip.]

instructions that when executed by the initialization controller cause the initialization controller to: 
write a programmable broadcast address to one or more functional blocks in a broadcast group [par. 0021 – A multicast-group may be created by writing a multicast-group address to nodes in the group. (“The broadcast message for creating the multicast-group may include the addresses of the respective nodes as well as a multicast-group address.” … “Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)];  
set the one or more functional blocks in the broadcast group to a broadcast enable mode [par. 0021 – Nodes are configured to enable multicast group communication. (“Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)];  
write one or more transactions to the programmable broadcast address [par. 0021 – Nodes are communicated with via the multicast-group address. (“For instance, nodes, which require the same firmware update or which will receive the same trigger message, can be grouped as a multicast-group.” … “Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarmah to include multicast-groups, as taught by Görgen et al., in order to allow the same information to be efficiently communicated to groups of devices.

Sarmah and Görgen et al. disclose all the limitations above but do not specifically disclose:
disable the broadcast enable mode.
In the same field of endeavor, Ho et al. disclose:
disable the broadcast enable mode [column 7, lines 47-64 – Multicast/broadcast may be enabled/disabled via control register bits for the individual sectors. (“The sectors that can act on a multicast/broadcast packet are determined by a multicast/broadcast enable control register bit in the transmission” … “Returning to FIG. 8, for example, multicasting configurations instead of configuring each sector of a similar sector type (e.g., F1 sectors) individually by turning on an enable bit for all the sectors of that type to be configured at the same time.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah and Görgen et al. to include disabling a broadcast mode, as taught by Ho et al., in order to selectively disable a broadcast mode when no longer required.

Claim 14 (as applied to claim 11 above):
Görgen et al. disclose:
wherein the instructions further cause the initialization controller to select the programmable broadcast address for the broadcast group [par. 0021 – A multicast-group address is generated for the multicast-group. (“The broadcast message for creating the multicast-group may include the addresses of the respective nodes as well as a multicast-group address.”)]. 
 
Claim 15 (as applied to claim 11 above):
Görgen et al. disclose:
wherein the instructions further cause the initialization controller to generate the programmable broadcast address for the broadcast group [par. 0021 – A multicast-group address is generated for the multicast-group. (“The broadcast message for creating the multicast-group may include the addresses of the respective nodes as well as a multicast-group address.”)]. 

Claim 16 (as applied to claim 15 above):
Ho et al. disclose:
wherein the instructions further cause the initialization controller to write a broadcast mode bit to each block in the broadcast group [column 7, lines 47-64 – Multicast/broadcast may be enabled/disabled via control register bits for the individual sectors. (“The sectors that can act on a multicast/broadcast packet are determined by a multicast/broadcast enable control register bit in the transmission” … “Returning to FIG. 8, for example, multicasting configurations instead of configuring each sector of a similar sector type (e.g., F1 sectors) individually by turning on an enable bit for all the sectors of that type to be configured at the same time.”)]. 
 
Claim 17 (as applied to claim 11 above):
Ho et al. disclose:
wherein the instructions further cause the initialization controller to clear the broadcast mode bit in each block in the broadcast group [column 7, lines 47-64 – Multicast/broadcast may be enabled/disabled via control register bits for the individual sectors. (“The sectors that can act on a multicast/broadcast packet are determined by a multicast/broadcast enable control register bit in the transmission” … “Returning to FIG. 8, for example, multicasting configurations instead of configuring each sector of a similar sector type (e.g., F1 sectors) individually by turning on an enable bit for all the sectors of that type to be configured at the same time.”)].
 
Claim 18:

write one or more transactions to the functional blocks [fig. 6; column 7, line 10, column 8, line 33 – Programmable resources are configured at boot. (“At start-up of the SOC, processor 620 can function as a boot processor that loads boot ROM code 623 from a non-volatile memory (e.g., 622).” … “Execution of the boot images causes the processor 620 to configure the programmable resources and/or processor 620 to implement the system design.”)];
However, Sarmah does not specifically disclose:
write a programmable broadcast address to one or more functional blocks in a broadcast group;  
set the one or more functional blocks in the broadcast group to a broadcast enable mode;  
write one or more transactions to the programmable broadcast address; and 
 [As will be discussed below, Görgen et al. disclose grouping devices that will be addressed together, such as devices requiring the same firmware, but do not specifically disclose that the devices a functional blocks of an electronic chip.]
In the same field of endeavor, Görgen et al. disclose:
write a programmable broadcast address to one or more functional blocks in a broadcast group [par. 0021 – A multicast-group may be created by writing a multicast-group address to nodes in the group. (“The broadcast message for creating the multicast-group may include the addresses of the respective nodes as well as a multicast-group address.” … “Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)];  
set the one or more functional blocks in the broadcast group to a broadcast enable mode [par. 0021 – Nodes are configured to enable multicast group communication. (“Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)];  
write one or more transactions to the programmable broadcast address [par. 0021 – Nodes are communicated with via the multicast-group address. (“For instance, nodes, which require the same firmware update or which will receive the same trigger message, can be grouped as a multicast-group.” … “Thus, the nodes, whose address (or identifying information) is included in the broadcast message, may store the multicast-group address (or identifying information of the multicast-group), so that they can be addressed as a member of a multicast-group.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sarmah to include 

Sarmah and Görgen et al. disclose all the limitations above but do not specifically disclose:
disable the broadcast enable mode.
In the same field of endeavor, Ho et al. disclose:
disable the broadcast enable mode [column 7, lines 47-64 – Multicast/broadcast may be enabled/disabled via control register bits for the individual sectors. (“The sectors that can act on a multicast/broadcast packet are determined by a multicast/broadcast enable control register bit in the transmission” … “Returning to FIG. 8, for example, multicasting configurations instead of configuring each sector of a similar sector type (e.g., F1 sectors) individually by turning on an enable bit for all the sectors of that type to be configured at the same time.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah and Görgen et al. to include disabling a broadcast mode, as taught by Ho et al., in order to selectively disable a broadcast mode when no longer required.

Claim 20 (as applied to claim 18 above):
Ho et al. disclose:
wherein the computer-executable instructions further cause the initialization controller to set the functional blocks in the broadcast group to the broadcast enable mode by writing a broadcast mode bit to each functional block in the broadcast group [column 7, lines 47-64 – Multicast/broadcast may be enabled/disabled via control register bits for the individual sectors. (“The sectors that can act on a multicast/broadcast packet are determined by a multicast/broadcast enable control register bit in the transmission” … “Returning to FIG. 8, for example, multicasting configurations instead of configuring each sector of a similar sector type (e.g., F1 sectors) individually by turning on an enable bit for all the sectors of that type to be configured at the same time.”)].

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarmah (U.S. Patent No. 9,983,889) in view of Görgen et al. (Pub. No. US 2013/0242929) and Ho et al. (U.S. Patent No. 10,355,909) as applied to claim 11 above, and further in view of Ehmann et al. (Pub. No. US 2003/0056052).

Claim 12 (as applied to claim 11 above):
Sarmah, Görgen et al., and Ho et al. disclose all the limitations above but do not specifically disclose:
wherein the instructions further cause the initialization controller to identify two or more functional blocks that share at least a subset of control status register definitions [Görgen et al. disclose at par. 0021 that similar nodes may be placed in a multicast-group. (“In case that a group of nodes will be addressed together more often, a multicast-group may be created by transmitting a broadcast message, e.g. in flooded mode. For instance, nodes, which require the same firmware update or which will receive the same trigger message, can be grouped as a multicast-group.”). However, Görgen et al. do not specifically disclose control status register definitions.]. 
In the same field of endeavor, Ehmann et al. disclose:
wherein the instructions further cause the initialization controller to identify two or more functional blocks that share at least a subset of control status register definitions [par. 0039 – Control settings for functional blocks are stored in configuration/status registers. Similar functional blocks will share control settings. (“Control settings for the functional blocks within status and feedback circuit 170 are obtained from configuration/status registers 166 of command memory arrangement 160 as programmed by users.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah, Görgen et al., and Ho et al. to include configuration/status registers, as taught by Ehmann et al., as it is a known means for storing control settings for functional blocks.

Claim 13 (as applied to claim 12 above):
Görgen et al. disclose:
wherein the instructions further cause the initialization controller to place the two or more functional blocks in the broadcast group [par. 0021 – Similar nodes may be placed in a multicast-group. (“In case that a group of nodes will be addressed together more often, a multicast-group may be created by transmitting a broadcast message, e.g. in flooded mode. For instance, nodes, which require the same firmware update or which will receive the same trigger message, can be grouped as a multicast-group.”)]. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarmah (U.S. Patent No. 9,983,889) in view of Görgen et al. (Pub. No. US 2013/0242929) and Ho et al. (U.S. Patent No. 10,355,909) as applied to claim 18 above, and further in view of Murray et al. (Pub. No. US 2006/0233171).

Claim 19 (as applied to claim 18 above):
Sarmah, Görgen et al., and Ho et al. disclose all the limitations above but do not specifically disclose:
wherein the computer-executable instructions further cause the initialization controller to select, from a memory location, the programmable broadcast address for the broadcast group. 
In the same field of endeavor, Murray et al. disclose:
wherein the computer-executable instructions further cause the initialization controller to select, from a memory location, the programmable broadcast address for the broadcast group [fig. 5; par. 0089 – A multicast address is selected from a multicast address list. (“The network management system comprises a multicast address list 510, which has been created previously.” … “The multicast group address carrying the specific multicast content are selected from the list of multicast group addresses stored in the storage means 510 and which has been previously distributed to all of the nodes 524, 528 in the group of nodes 530.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sarmah, Görgen et al., and Ho et al. to include selecting addresses from a list, as taught by Murray et al., in order to provides a means for identifying available multicast addresses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LARRY T. MACKALL
Primary Examiner
Art Unit 2131



22 May 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139